Citation Nr: 1035578	
Decision Date: 09/20/10    Archive Date: 09/28/10	

DOCKET NO.  05-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.   

2.  Entitlement to service connection for residuals of a mini 
stroke, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision from the VARO in 
Albuquerque, New Mexico, that denied entitlement to the benefits 
sought.  

The case was most recently before the Board in September 2008 at 
which time it was determined that new and material evidence had 
been received with regard to the claims.  The case was then 
remanded for further development.  The requested actions have 
been accomplished and the case has been returned to the Board for 
appellate review.  

A review of the record reveals that service connection is 
currently in effect for:  postoperative bilateral hernia repairs 
with chronic pain syndrome, rated as 30 percent disabling; hiatal 
hernia, rated as 30 percent disabling; surgical scars, rated as 
10 percent disabling; and neuralgia, rated as noncompensably 
disabling.  A combined disability rating of 60 percent has been 
in effect since October 14, 2008.  


FINDINGS OF FACT

1.  There is no evidence of hypertension during military service 
or within one year of military service and no competent medical 
evidence linking any current hypertension with the Veteran's 
active service.  

2.  There is no evidence of cerebral vascular accident during 
military service or within one year of military service and no 
competent medical evidence linking any residuals of a stroke to 
the Veteran's active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  

2.  The criteria for service connection for residuals of a stroke 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing claims.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The Board finds 
the VCAA notice requirements have been satisfied by various 
letters of record.  Indeed, the Board remanded the case 
previously in July 2007 to ensure compliance with the mandates of 
the VCAA.  

The Board also finds that the VA has complied with VCAA's duty to 
assist by aiding the Veteran in obtaining evidence.  It appears 
that all known and available records relevant to the issues here 
on appeal have been obtained and associated with the claims file.  
In an August 2007 statement, the Veteran indicated that he had no 
other information or evidence to give VA to substantiate his 
claims.  The Board notes the Veteran has been represented by a 
highly qualified service organization throughout the course of 
his appeal.  Additionally, he was accorded an examination by VA 
in April 2009 for the purpose of having a medical professional 
review the record and provide an opinion as to the etiology of 
any current hypertension and/or residuals of his stroke.  

Accordingly, the Board finds VA has essentially complied with the 
notice and assistance requirements of the VCAA and the Veteran is 
not prejudiced by a decision on the claims at this time.  

Pertinent Law and Regulation

Service connection may be established for a disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.  

In addition, certain chronic diseases such as hypertension and/or 
cerebral vascular accident may be presumed to have been incurred 
during service if they become disabling to a compensable degree 
of 10 percent or more within one year of separation from active 
service.  38 C.F.R. §§ 3.307, 3.309.  

Further, in order to prevail on the issue of service connection, 
there must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Should the Veteran fail to demonstrate any one element, denial of 
service connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence 
in the claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 
1380 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant evidence, 
and on what this evidence shows, or fails to show on the claim.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The service treatment records include the report of an enlistment 
examination in February 1972.  At that time the Veteran denied 
ever having or had high or low blood pressure.  Clinical 
examination at that time was normal.  A blood pressure reading 
was made at 134/76.  

The records reveal that on one occasion in June 1973, when he was 
seen for a complaint of recurrent headaches, a blood pressure 
reading was made of 110/76.  

At the time of separation examination in November 1975, clinical 
evaluation was normal.  Blood pressure reading while sitting was 
122/76.  There was reference to a history of various problems, 
but no mention was made of hypertension or a stroke.  

The post service medical evidence includes the report of a 
compensation examination accorded the Veteran by VA in July 1976.  
The Veteran was primarily concerned with a right inguinal hernia.  
No mention was made whatsoever of any hypertension or 
cerebrovascular difficulties.  Blood pressure readings while 
sitting, recumbent, standing, sitting after exercise, and two 
minutes after exercise, were all within normal limits.  

Private medical records pertaining to treatment and evaluation 
for various purposes in the late 1970's reveal normal blood 
pressure readings.  

The available records disclose that it was not until a private 
outpatient visit in October 1982 when the Veteran was seen for 
hearing difficulty that there was an abnormal blood pressure 
reading.  The reading at that time was recorded as 126/100.  

Additional records include the report of a neuropsychological 
evaluation of the Veteran in June 2001.  The purpose of the 
evaluation was for "issues of disability annuity."  The Veteran's 
medical history was reported as significant for various 
disorders, including "history of hypertension past 25 years".  It 
was noted the Veteran had been hospitalized by VA in May 2000 for 
sudden onset of right face, arm, and leg numbness.  Symptoms were 
associated with fluctuating recurrent headaches and dizziness.  
Magnetic resonance imagining of the brain in May 2000 showed 
multiple punctate foci of increased signal on T2 and flair 
sequences.  This abnormal finding was reported as "highly 
consistent" with a long history of poorly controlled 
hypertension.  The Veteran was reported as taking various 
medications, including high blood pressure medication.  

The Veteran was accorded an examination by VA in December 2001.  
It was reported he sustained a cerebral vascular accident in 
April 2000.  Magnetic resonance imagining findings showed 
multiple punctate foci of bilateral matter hypertensity which 
were signs of poorly controlled hypertension.  It was stated the 
Veteran originally presented in early May 2000 with dizziness and 
right sided weakness and was later diagnosed with cerebral 
vascular accident.  Following examination the Veteran was given a 
diagnosis of status post cerebral vascular accident with right-
sided weakness and decreased sensory perception on the right 
side.  It was noted the Veteran was diagnosed with hypertension 
in 1994 and had a cerebral vascular accident in 2000.  

Also of record is an August 2007 statement from the Veteran's 
family nurse practitioner who stated that she treated the Veteran 
in 1981 and 1982 with a series of "therapeutic massages from me 
to treat his hypertension, stress and migraine headaches."  

The Veteran was accorded an examination by a VA physician with 
knowledge in hypertension and strokes in April 2009.  The claims 
file was available to and reviewed by the examiner.  The Veteran 
reported that he had a stroke in 2000 secondary to uncontrolled 
blood pressure.  He stated that he had right-sided weakness and 
indicated that he had had head injuries "from a very young age."  
The examiner indicated that review revealed that the Veteran was 
normotensive at the time of discharge from service in 
November 1975.  The treatment records showed the Veteran was 
evaluated for headaches, but blood pressure readings were normal.  
No abnormal blood pressure readings were noted in any of the 
available service medical records.  Evidence for review included 
the report of the aforementioned VA examination in December 2001 
at which time it was noted the Veteran had been diagnosed with 
hypertension in 1994.  Notation was also made of the Veteran 
reporting a "history of HTN onset in high school as noted with 
band physical..."  The examiner opined that hypertension was less 
likely than not related to the Veteran's military service.  He or 
she stated that "clinical experience and rationale as noted, the 
Veteran's history of onset of high blood pressure while still in 
high school, no evidence of hypertension on any available SMRs or 
treatment for compensable hypertension disorder within one year 
of discharge."  The health care professional added that an 
opinion with regard to the etiology of the stroke in 2000 was not 
necessary since hypertension was not found to be related to the 
Veteran's active service.  

Analysis

In this decision, the Board has considered all the lay and 
medical evidence as it pertains to the issues.  38 U.S.C.A. 
§ 7104(a) (decisions of the Board shall be based on the entire 
record and upon consideration of all evidence and material of 
record); 38 U.S.C.A. § 5107(b) (VA shall consider all information 
and lay and medical evidence of record in a case); 38 C.F.R. 
§ 3.303(a) (service connection claims "must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board will determine the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for rejection of material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

Competency status differs from weight and credibility.  
Competency is a legal concept determining whether testimony be 
heard and considered by the trier of fact, while credibility is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 
470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
that affects "medical in nature" and is capable of lay 
observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence is not 
like credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F. 3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous 
medical records does not serve as an "episode bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("the Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the claim under consideration the Veteran asserts 
that he has hypertension that is attributable to his years of 
active service.  He also states that the stroke he sustained in 
2000 was the result of his uncontrolled hypertension in 2000.  

Unfortunately, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of hypertension or a stroke for years following service 
separation.  Further, the Board concludes that the Veteran's 
assertion of continuous symptomatology since active service, 
while competent, is not credible.  The Board finds that Veteran's 
more recently reported history of continuous symptoms of 
hypertension and stroke residuals since active service is not 
consistent with the other lay and medical evidence of record.  
While he now asserts that the problems related to his military 
service, in the contemporaneous medical records regarding 
treatment and evaluation of various problems during service and 
the years thereafter, the Veteran never discussed any history of 
complaints indicative of the presence of hypertension.  In the 
report of the separation examination, it was reflected that the 
Veteran was examined and his blood pressure was reported as 
entirely normal.  He gave no history whatsoever at that time of 
any preexisting hypertension.  

There was a notation by the physician who examined the Veteran in 
2009 that there was a history of hypertension onset in high 
school.  However, the Veteran himself specifically denied having 
any high blood pressure at the time of enlistment examination and 
the reading at that time was entirely within normal limits.  When 
the Veteran was seen on one occasion during service for 
evaluation of headaches, his blood pressure reading was again 
entirely within normal limits.  Further, at the time of 
separation examination in late 1975, blood pressure reading was 
again normal and no reference whatsoever was made to any problems 
indicative of the presence of hypertension or cerebral vascular 
accident.  Additionally, the Veteran was seen on several 
occasions in the years immediately following service.  At the 
time of examination by VA in December 1976, several different 
blood pressure readings were all entirely within normal limits.  
The Veteran was seen for other health care purposes in the late 
1970's and early 1980's and still no reference whatsoever was 
made to hypertension or any indication of a stroke.  This 
contemporaneous evidence is of more probative value than 
assertions made a number of years after service separation.  See 
Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board 
decision assigning more probative value to a contemporaneous 
medical record report of cause of a fall than subsequent lay 
statements asserting different etiology); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving 
higher probative value to a contemporaneous letter the Veteran 
wrote during treatment than to his subsequent assertion years 
later).  

The post service medical evidence does not reflect complaints of 
treatment related to hypertension or a stroke for years following 
active service.  The Board emphasizes the multi-year gap between 
discharge from active duty service in 1976 and the initial 
reported symptoms related to hypertension in the early 1990's and 
the stroke in 2000.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2007) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where a Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

The Board finds it significant that when the Veteran seen for 
complaints of other problems in the years following service, he 
never reported complaints related to hypertension or having a 
stroke.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the claimant has 
a strong motive to tell the truth in order to receive proper 
care).  

The VA healthcare professional who examined the Veteran in 
April 2009 had access to and reviewed the entire claims file.  
The opinion expressed was essentially that the Veteran's current 
hypertension was less likely as not related to his military 
service.  With awareness of the stroke happening in 2000, a time 
many years following service discharge, the examiner added to 
that an opinion was not necessary since the Veteran's principal 
assertion with regard to residuals of the stroke in 2000 was that 
it was attributable to the hypertension.  Therefore, the 
hypertension being found to be unrelated to service, it follows 
that the stroke in 2000 and any current residuals  from that 
stroke are not related to the Veteran's active service many years 
earlier.  

The Board finds that the preponderance of the evidence is against 
the claim for service connection for hypertension and for 
residuals of a stroke.  As the evidence is not in relative 
equipoise, the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.  

Service connection for residuals of a stroke is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


